NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
AMY L. VVILSON,
Petitioner,
V.
DEPARTMENT OF THE TREASURY,
Respondent.
2012-3092
Petition for review of the Merit Syste1nS Protection
Board in case no. DA0752110276-I-1.
ON MOTION
ORDER
Amy L. Wilson moves for leave to proceed in forma
pauperis and for an extension of time to file her opening
brief
Upon consideration thereof,
IT IS ORDERED THAT2

WILSON V. TREASURY 2
The motions are granted Wi1son’s brief is due within
60 days of the date of filing of this order. No further
extensions
FoR THE CoURT
HAR   lsi Jan Horba1_v
Date J an Horbaly
Clerk 4
cc: Amy L. Wi1son (Informa1 Brief Form Enclosed)
Carrie A. Dunsmore, Esq.
s2 1 FILED
U.S. COURT 0F APFEALS FOH
THE FE!`JERAL ClRCU|T
MAR 2 9 2012
` JAN HORBALY
CI.EHK